Exhibit Lantronix, Inc. Implements Second Phase of Restructuring Plan IRVINE, Calif., July 29, 2008 Lantronix, Inc. (NasdaqCM: LTRX) (“the Company''), a leader in device networking and data center management technologies, today announced that the Company implemented the second phase of its restructuring plan on July 28, 2008. As part of the second phase of its restructuring plan, Lantronix initiated a workforce reduction of 28 employees from all ranks and across all functional groups. The workforce reduction represents 17% of the Company’s total work force. Along with other expense reductions, this measure is expected to reduce net annual cash expenses by approximately $3.1 million. Optimizing Lantronix’s organizational structure will better leverage existing customer and partner relationships to drive profitability and revenue growth. The Company expects to incur an estimated restructuring charge in the range of $400,000 to $500,000 for employee severance and related costs in the first fiscal quarter of 2009, which ends September 30, Combined with the first phase of its restructuring plan, Lantronix has reduced its workforce by 38 employees representing 22% of the Company’s total work force. ”This second phase of our restructuring plan is designed to streamline our organization to enable us to be more responsive to customers, drive profitability and focus on our responsibilities to Lantronix shareholders,'' stated Jerry Chase, President and CEO. “This difficult, but necessary step is areflection of our strong commitment to profitability and positive cash flow. We can now focus our efforts on improving and expanding our product lines to further accelerate our growth and profitability. No further restructuring is currently contemplated.” About
